Argued March 14, 1927.
Precisely the same questions are involved in this case as in No. 126, April T., 1927, Commonwealth v. Jones, and for the reasons appearing in the opinion filed in said case, the assignments of error are overruled and the judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas. *Page 496